Exhibit 10.2


PROMISSORY NOTE


$500,000
Santa Fe Springs, California
 
October 9, 2009



FOR VALUE RECEIVED, the undersigned, New Century Companies, Inc., a Delaware
corporation (the "Company"), hereby promises to pay to Michael Cabral, or order,
the principal sum of $500,000 with interest on the unpaid balance of such
principal sum from the date hereof at the rate of 5% per annum.  All amounts
payable hereunder shall be due only on and paid from the proceeds of an equity
financing of the Company with gross proceeds of at least $2,000,000 provided
that the investors in such financing permit the proceeds thereof to be used for
such purpose.


Payments of principal and interest shall be made in lawful money of the United
States of America at the principal office of the payee or at such other place as
the holder hereof shall have designated to the Company in writing.


This Note is subject to prepayment, without penalty, at any time.


If legal action is instituted by the holder hereof to enforce this Note, the
Company promises to pay holder's reasonable attorneys' fees.



 
New Century Companies, Inc.
         
By:
/s/ David Duquette
     
David Duquette, President

 
 
 

--------------------------------------------------------------------------------

 